Powell, J.
Whaley & Rivers were brokers in long-staple cotton, doing business in Charleston, South Carolina. Patterson, during the season of 1907, made them several shipments of long-staple cotton and from time to time drew money against it. Only a few of the bales of cotton were disposed of early in the season, the others being held for a better market. The market, however, continued to go down and down. Finally the value of the cotton became much less than the advances. Whaley & Rivers asked Patetrson to cover the difference, and he refused to do it, and they sold *307the cotton and sued him for the difference between the value of the cotton and the proceeds of the sale. He set up that they should have sold the cotton promptly on receipt of it, that this was the custom of the trade; that if they had done so, there would have been no loss, but on the contrary they would have owed him considerable money. The correspondence between the parties was in-evidence. Patterson was constantly informed from time to time that his cotton was being held and was not being sold. He continued his shipments and his drafts, and made no objection to the course of action taken by the factors in holding the cotton, until late in the season when it was impossible to receive a fair price, and the value of his cotton was much less than the advances which had been made against it. The case is controlled by the following decisions: Gordon v. Cobb, 4 Ga. App. 49 (60 S. E. 821); Mc-Lendon v. Wilson, 52 Ga. 42; Bray v. Gunn, 53 Ga. 148; Turner v. Wilcox, 54 Ga. 593. Judgment affirmed.